F I L E D
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                   SEP 26 2001
                            FOR THE TENTH CIRCUIT
                                                               PATRICK FISHER
                                                                        Clerk

    KEVIN P. CHRISTOPHER,

               Plaintiff-Appellant,

    v.                                                  No. 00-5256
                                                   (D.C. No. 00-CV-34-B)
    UNITED STATES OF AMERICA,                           (N.D. Okla.)

               Defendant,

         and

    NEC SPARTAN SCHOOL OF
    AERONAUTICS,

               Defendant-Appellee.


                            ORDER AND JUDGMENT          *




Before EBEL , KELLY , and LUCERO , Circuit Judges.




*
      The case is unanimously ordered submitted without oral argument pursuant
to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The Court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
       Plaintiff Kevin P. Christopher was a student at defendant NEC Spartan

School of Aeronautics (“Spartan”) in 1987, and again from 1989 until 1992.

On January 13, 2000, he filed this suit against Spartan and the United States,

asserting claims based on defendants’ alleged misuse of his federal student loans.

Representing himself, he alleged a violation of the Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1962, 1964(c), and violations

of his constitutional rights to due process and equal protection. He also asserted

that Title IV of the Higher Education Act of 1965, 20 U.S.C. §§ 1070–1097,

is unconstitutional. Spartan moved to dismiss the complaint under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim. The magistrate judge

recommended that the complaint be dismissed as to Spartan because plaintiff

lacked standing to assert his claims and because his claims were time-barred

under any of the statutes of limitations that could apply to them. The district

court adopted the magistrate judge’s Report and Recommendation, dismissed

the complaint as to Spartan, and entered final judgment in favor of Spartan

under Fed. R. Civ. P. 54(b).

       Plaintiff appeals. We have jurisdiction under 28 U.S.C. § 1291. Because

plaintiff appears pro se on appeal, we construe his pleadings liberally.   Haines v.

Kerner , 404 U.S. 519, 520-21 (1972) (per curiam). We review a dismissal under

Rule 12(b)(6) de novo, accepting all well-pleaded facts as true and viewing them


                                             -2-
in the light most favorable to plaintiff.      Aguilera v. Kirkpatrick , 241 F.3d 1286,

1292 (10th Cir. 2001). “A court should not grant a Rule 12(b)(6) motion unless it

appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.”        Id. (quotations omitted).

       Plaintiff argues on appeal that: (1) his RICO claim was timely because it

accrued in 1997, not in 1992; (2) he could have demonstrated standing if he had

been allowed discovery to demonstrate a connection between Spartan and the

United States; and (3) the district court’s dismissal with prejudice as to Spartan

will prevent him from recovering from all culpable parties.

       We have carefully reviewed the magistrate judge’s Report and

Recommendation in light of the parties’ materials and the record on appeal.

We find no error, and affirm for substantially the same reasons as those set forth

in the magistrate judge’s thorough Report and Recommendation.

       The judgment of the district court is      AFFIRMED .

       The mandate shall issue forthwith.


                                                          Entered for the Court



                                                          Carlos F. Lucero
                                                          Circuit Judge




                                               -3-